EXHIBIT 10.01

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

MANUFACTURING AGREEMENT

 

THIS MANUFACTURING AGREEMENT (“Agreement”) is entered into as of May 30, 2005
(the “Effective Date”) by and between Allos Therapeutics, Inc., a corporation
duly organized and existing under the laws of the State of Delaware, having an
address at 11080 Circle Point Road, Suite 200 Westminster, CO 80020-2778
(“Allos”), and Hovione Inter Limited, a Swiss Corporation, with its principal
place of business in Luzern, Switzerland  (“Hovione”). Allos and Hovione are
sometimes hereinafter each referred to as a Party (collectively “Parties”) to
this Agreement.

 

BACKGROUND

 

A.                                  Hovione possesses the necessary facilities,
equipment, manufacturing technology, professional expertise, personnel, and
capacity to manufacture API and to furnish Allos with a continuing API supply,
and desires to undertake API manufacturing for Allos and Allos desires to have
Hovione manufacture the API for Allos. 

 

B.                                  The Parties executed a term sheet on
March 25, 1999 providing the principal terms under which Hovione would
manufacture and supply certain of Allos’s requirements of API (the “Term
Sheet”).  By a letter dated January 11, 2000 the Parties confirmed their
understanding set forth in the Term Sheet and agreed that the Term Sheet would
serve as an interim supply agreement.  The Term Sheet was entered into by the
Parties with the understanding that such principal terms would be subject to the
negotiation and preparation of a final agreement of the complete and definitive
terms. 

 

C.                                  The Parties have now negotiated such
definitive terms under which Hovione will Manufacture API for Allos.  The terms
and conditions of this Agreement shall govern the supply of API from and after
the Effective Date.

 

NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                      DEFINITIONS

 

All capitalized words and phrases used in this Agreement shall have the meaning
provided in this Article 1.

 

1.1                               “AAA” means the American Arbitration
Association.

 

1.2                               “Affiliate” means any person, organization, or
entity that is, directly or indirectly, controlling, controlled by, or under
common control with a Party. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any person or entity, means the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management
and policies of such person, organization, or entity, whether through the
ownership or control of voting securities (or their voting power) or by
contract, or court order, or otherwise. The ownership of voting securities of a
person, organization, or entity shall not, in and of itself, constitute
“control” for purposes of this

 

--------------------------------------------------------------------------------


 

definition, unless said ownership is of a majority of the outstanding securities
entitled to vote of such person, organization, or entity.

 

1.3                               “Allos Indemnitees” has the meaning set forth
in Section 13.1.

 

1.4                               “API Improvements” means inventions,
discoveries or improvements related to the API (including API Related Compounds)
or API Manufacturing (including analytical methods, manufacturing processes, API
formulations and packaging) that Hovione invents, develops or discovers,
conceives, reduces to practice, in connection with or arising from its
activities under this Agreement (including during the period since the effective
date of the Term Sheet) or from its access to the Allos Confidential
Information, whether patentable or not and whether alone or jointly with others.

 

1.5                               “API Related Compound(s)” means the API and
any other compound covered by patents owned or licensed to Allos, including
their salts, acids, esters, and non-covalent derivative (e.g., complex, chelate,
or clathrate of such compound).

 

1.6                               “API” means the proprietary compound known as
RSR-13 (efaproxiral), Chemical Name: 
2-[-[[(3,5-Dimethylanilino)carbonyl]methyl]phenoxy]-2-methylpropionic acid] and
its sodium salt.

 

1.7                               “Applicable Laws and Regulations” means
collectively all laws, regulations, ordinances, decrees, judicial and
administrative orders, policies and other requirements of each of the Regulatory
Authorities applicable to the manufacture, sale, labeling, use, marketing,
distribution, import, export, price or reimbursement of the Services or API. 
Applicable Laws and Regulations shall include, but are not limited to, the U.S.
Federal Food, Drug & Cosmetic Act and regulations administered by the FDA
(specifically including, but not limited to 21 C.F.R. Parts 11, 210 and 211) and
the following to the extent not in conflict with any laws or regulations that
are issued or enforced by the FDA and other Regulatory Authorities as in effect
during the provision of and applicable to API Manufacturing and Services: 
(a) USP/NF/EP and other applicable compendia standards; (b) guidance documents
(including Guidelines, Points to Consider, Inspection Technical Guides,
International Conference on Harmonization “Step 4 and 5” documents), and
(c) current good manufacturing practices as accepted without object in the
pharmaceutical industry for the manufacture of a sterile API.

 

1.8                               “Benchmark Rate” means [ * ] Euro per 1.00
U.S. dollar.

 

1.9                               “Campaign Plan” has the meaning set forth in
Section 4.1.

 

1.10                        “CIF” means “Cost, Insurance and Freight” as
provided for under Incoterms 2000 promulgated by the International Chamber of
Commerce.

 

1.11                        “CMC” means the Chemistry, Manufacturing and
Controls portion of an IND, NDA or Drug Master File.

 

1.12                        “Commercial Supply Phase” means all activities and
API lots manufactured after the Launch Phase.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

1.13                        “Confidential Information” has the meaning set forth
in the Nondisclosure Agreement.

 

1.14                        “Corporate Partner” means any organization to whom
Allos grants the right, whether by license or otherwise, to manufacture and sell
the Product.

 

1.15                        “Delivery Failure” has the meaning set forth in
Section 6.1(e).

 

1.16                        “Delivery Forecast” has the meaning set forth in
Section 4.2.

 

1.17                        “Drug Master File” means a confidential submission
by one Party describing the Specifications (including composition and methods of
manufacture) for a product or activity made or performed by one Party that is
made available for confidential review by a Regulatory Authority in connection
with its review or approval of a Regulatory Submission for the other Party where
disclosure of such information in the Regulatory Submission of that Party is
undesired.

 

1.18                        “Effective Date” has the meaning assigned to such
term in the preamble.

 

1.19                        “Equivalent Third Party” means a third party
contract manufacturer that:  (a) is registered with the FDA as an Active
Pharmaceutical Ingredient manufacturing facility; (b) has had experience in the
manufacture of injectable grade Active Pharmaceutical Ingredients; and (c) has
successfully completed a pre-approval inspection with the FDA for an injectable
grade Active Pharmaceutical Ingredient.

 

1.20                        “Exchange Rate” means the three (3) month average
exchange rate of the Euro per U.S. dollar, as published in The Wall Street
Journal on the last business day of each calendar quarter.

 

1.21                        “Exclusivity Period” has the meaning set forth in
Section 12.5.

 

1.22                        “Facility” means the specific premises identified in
Attachment B under “8. Facilities.”

 

1.23                        “FDA” means the United States Food and Drug
Administration, or any successor thereto.

 

1.24                        “FD&C Act” means the United States Food, Drug and
Cosmetic Act, as amended from time to time.

 

1.25                        “Force Majeure” has the meaning set forth in
Section 16.4.

 

1.26                        “Forecast” means a written statement of Allos’s
anticipated purchase requirements prepared and delivered to Hovione as provided
in Sections 3.1, 4.1 or 4.2(a).

 

1.27                        “Generic Methods” has the meaning set forth in
Section 12.5.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

1.28                        “Hovione Indemnitees” has the meaning set forth in
Section 13.2.

 

1.29                        “Hovione Quality System” means the procedures and
controlled documentation that HOVIONE has in place at its Facility during the
Term that are necessary to evidence compliance with FDA current good
manufacturing Practices requirements and all ICH guidelines, as well as any
other requirements necessary to Manufacture API.

 

1.30                        “Hovione References” has the meaning set forth in
Section 9.5.

 

1.31                        “Hovione Regulatory Documents” has the meaning set
forth in Section 9.5.

 

1.32                        “IND” means an investigational new drug application
filed with the FDA, in order to commence human clinical testing of a drug. 

 

1.33                        “In-Process API” means partially synthesized API,
which includes compounds in the intermediate manufacturing steps subsequent to
the first modification of the Raw Materials and before the final modification to
the API.

 

1.34                        “Intellectual Property Rights” means without
limitation all proprietary rights under any and all patent, patent applications,
trade secret, copyright, trademark trade dress, and other proprietary rights, in
any discoveries, inventions, ideas, improvements, works, compilations and all
interests and title in the materials, information, technology, methods,
processes, specifications, data, records, results, and documentation.

 

1.35                        “Launch Phase” means all activities and API lots
manufactured after the Effective Date and prior to the [ * ] of Allos’ receipt
of Marketing Approval by the FDA or European Medicines Agency.

 

1.36                        “Loss” and “Losses” means any and all claims,
liabilities, losses, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees and legal and court costs) together with any related
interest, fines and penalties.

 

1.37                        “Lot” means one (1) discrete quantity of API as that
term is defined under 21 CFR §210(b)(10).

 

1.38                        “Manufacturing” means any pharmaceutical procedures
conducted to produce the API, including processing, packing, labeling, holding,
testing, and quality control of the API, the Raw Materials and In-Process API,
and actions taken to comply with Applicable Laws and Regulations and this
Agreement (e.g., validation of process, facilities, equipment, methods and
operations).

 

1.39                        “Manufacturing Forecast” has the meaning set forth
in Section 4.1.

 

1.40                        “Marketing Approval” means an approval by the FDA to
commence commercial marketing and distribution for the Product, and comparable
foreign equivalents, including amendments and supplements to such Marketing
Approvals.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

1.41                        “Master Batch Record” means the then-current
procedures to be followed by Hovione with respect to the manufacture of API, and
the handling and storage of API, as separately set forth and agreed upon by the
parties from time to time during the term of this Agreement.

 

1.42                        “Material Safety Data Sheet” or “MSDS” means the
written description of safety information on the API for use by persons engaged
in API Manufacturing.

 

1.43                        “Methods of Analysis” means the analytical methods
to be used in testing API for compliance with the API Specifications as set
forth in the Quality Agreement, as amended from time to time.

 

1.44                        “NDA” means a New Drug Application for Marketing
Approval filed in the United States.

 

1.45                        “Nondisclosure Agreement” has the meaning set forth
in Section 12.1.

 

1.46                        “Out of Specification” or “OOS” means failure of the
API to meet the Specifications.

 

1.47                        “Planning Forecast” has the meaning set forth in
Section 4.1.

 

1.48                        “Product” means the human pharmaceutical product
containing the API.

 

1.49                        “Production Fee” means the fees charged by Hovione
in connection with API Manufacturing and Services, including, without
limitation, the disposal of Wastes.

 

1.50                        “Production Materials” has the meaning set forth in
Section 9.3.

 

1.51                        “Project Manager” means the individuals identified
in Attachment A as the Project Managers for Hovione and Allos.

 

1.52                        “Purchase Order” means a written order for Hovione
to manufacture and/or deliver and Allos to purchase a specific quantity of API.

 

1.53                        “Quality Agreement” means the document mutually
agreed upon by the Parties, pursuant to Section 9.2, as may be amended from time
to time, containing the policies, procedures, and standards by which the Parties
will coordinate and implement the operational and quality assurance activities
needed to efficiently achieve regulatory compliance objectives. 

 

1.54                        “Quality Control Release Date” has the meaning set
forth in Section 7.3.

 

1.55                        “Raw Material” means the compounds, water, solvents,
reagents and other materials and supplies, including disposable manufacturing
equipment and labeling and packaging materials used in Manufacturing.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

1.56                        “Record” means all documents, reports, data, data
listings, charts, process control/monitoring commands and data summaries, logs,
notes, standard operating procedures, Master Batch Records, lot batch records,
analyses, correspondence, notes, memorandum, (including, without limitation,
production and quality assurance and quality control documentation) and other
items containing information or data related to API Manufacturing and Services,
whether in paper or electronic form, including originals and copies, including
without limitation all items that would be considered “records” under any
Applicable Laws and Regulations.

 

1.57                        “Regulatory Authority” means the multinational,
federal, regional, state and local government authorities (including public,
quasi-public and private bodies contracted, certified or authorized by such
governmental bodies) in a country or other jurisdiction with authority to
regulate, approve, license, inspect, review or otherwise control or supervise
the manufacture, sale, labeling, use, marketing, distribution, import, export,
price or reimbursement for the Services or API, including but not limited to the
FDA and its counterparts in the European Union and Japan.

 

1.58                        “Regulatory Submission” means any document,
correspondence, data, article, certifications, physical samples that are, or
that are required to be, delivered or made available for inspection or review by
any Regulatory Authority in connection with any Service or otherwise in
connection with the activities carried out by either Party relating to this
Agreement, specifically including but not limited to applications, dossiers or
reports supporting the manufacture or use of the Product for investigational or
commercial use, including any INDs, NDAs, Drug Master Files, field reports,
annual reports, adverse event and corrective action reports, and export
approvals, change being effected reports, information packages for meetings with
the Regulatory Authorities and any amendments, supplements, corrections, and
updates.

 

1.59                        “Services” mean, collectively unless context
indicates otherwise, all formulation and process development, regulatory,
manufacturing, testing and other services provided, and to be provided by
Hovione under this Agreement.

 

1.60                        “Specifications” mean the characteristics and
qualities established by the Parties in writing and with which a API Lot or
Service (including reference standards, In-Process API, and Raw Materials) must
conform including but not limited to all conditions of and procedures to be used
in its Manufacture, (e.g., Master Batch Records, production, sampling, testing,
packaging, storage and shipment standard operating procedures, production
environment standards, chemical names, formulas, and other instructions,
approved vendors/SKUs/grades, release criteria and associated analytical
methods).  Where no Specification has been established by the Parties, the
Specifications may be those that that are reasonably established in compliance
with Applicable Laws and Regulations and the Quality Agreement.

 

1.61                        “Technology Transfer Fee” means the fees to be paid
to Hovione in connection with a technology transfer.

 

1.62                        “Term” means the period commencing on the Effective
Date and ending as provided in this Agreement (unless extended as otherwise
provided in this Agreement).

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

1.63                        “Term Sheet” has the meaning assigned to such term
in the preamble.

 

1.64                        “Waste” means all waste, as defined by Applicable
Laws and Regulations and all non-hazardous waste, to the extent arising out of
API Manufacturing and Services, including without limitation, rejected or
unusable Raw Materials, In-Process API or API, disposable manufacturing
equipment and materials (including chromatography matrix, solvents, excess
buffers or rinses, filters, gowns and other consumables).

 

2.                                      PROJECT MANAGEMENT

 

2.1                               Project Managers.  Each Party shall designate
a representative with authority as to technical matters to serve as the primary
contact for the other Party about the API and the Parties’ relationship under
this Agreement.  Each Project Manager shall be responsible for obtaining
cooperation and input from other individuals within such Project Manager’s
organization whose expertise and ability may be required from time to time to
maximize the potential for successful collaboration under this Agreement.  The
Project Managers shall develop procedures to optimize communication and
collaboration between the Parties.  The Project Managers will communicate
regularly during the Term at mutually agreeable times, and, when necessary, hold
meetings at mutually agreeable places, to review project management and status.
The Project Manager shall be a member of the Steering Committee described in
Section 2.2 below.

 

2.2                               Steering Committee.  A Steering Committee,
consisting of the Project Managers and at least one (1) senior management
representative from each Party, shall meet periodically during the Term, but on
at least an annual basis.  The Steering Committee shall:  (a) oversee and
provide management direction for the achievement of the objectives of this
Agreement; (b) review the Services to be performed and API to be provided under
this Agreement; (c) review requests by Regulatory Authorities, or a Party, to
changes in or additions to the Services to be performed, to the extent not
addressed by the Project Managers; (d) provide guidance regarding planned or
anticipated events in each Party’s business or operations that might affect the
work conducted under the contract changes; (e) review of any materially adverse
regulatory matters affecting this Agreement, the Services or API; (f) review and
resolve all matters not satisfactorily addressed by the Project Managers; and
(g) review production reports periodically prepared by Hovione pursuant to
Section 2.3, and recommend to the Parties corrective actions as necessary. 
Hovione shall implement in accordance with this Agreement such changes as may be
recommended by the Steering Committee following its review of Hovione’s periodic
production reports.

 

2.3                               Monthly Progress & Budget Reports.  Each
month, Hovione shall provide Allos with a written production status report
describing the following:

 

(a)                                  Activity Progress.  Progress on completion
of outstanding obligations (e.g., production runs, process development,
validation, stability data, Regulatory Submissions, and pending corrective
actions).  The status report shall indicate Hovione’s progress toward task or
delivery milestones relative to planned completion schedules.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

(b)                                  Inventories.  Current inventory of API,
In-Process API, Raw Materials, safety stock and reference standards. 

 

(c)                                  Computer Access.  Notwithstanding Hovione’s
written reporting obligations set forth in subsections (a) and (b) above,
Hovione and Allos acknowledge the benefit of and will work towards Allos having
on-going, on-line access to a secure part of Hovione’s computer systems that
shall enable Allos to obtain the information described above under subsections
(a) and/or (b).  If computer access is made available to Allos, Hovione will
provide reasonable assistance and training to Allos to ensure that:  (i) on-line
access is adequately established and maintained at Allos’s facilities; and
(ii) the appropriate Allos personnel are able to access such information.

 

2.4                               Adverse Issues & Corrective Actions.  Hovione
shall inform Allos promptly of any events that might materially affect the
ability of Hovione to timely and fully perform and/or deliver any Services or
API or otherwise affect the established schedule or budgets, including any
unexpected adverse final or interim results or data from validation, stability
or other studies.  The status report also shall fully describe all Out of
Specification (“OOS”) and out of trend events, failure investigations, process
deviations, batch failures and similar matters, as well as the corrective or
other actions to be taken by Hovione.  Hovione shall conduct periodic review of
production records, on at least an annual basis, including trend analysis of
batch production records and other process data, and prepare a report for
submission to the Steering Committee summarizing Hovione’s findings, conclusions
and recommendations. 

 

3.                                      LAUNCH PHASE

 

3.1                               Forecasts and Orders.  During the Launch
Phase, Allos shall provide Hovione with Forecasts of its expected requirements
of API, on a regular basis, but in no event updated less frequently than once
every [ * ] months.  Allos may submit Purchase Orders for such quantities of API
indicated in such Forecasts no less than [ * ] months prior to the requested
delivery date or as may be agreed upon by the Parties.  Within ten (10) days of
receipt of a Purchase Order from Allos, Hovione shall notify Allos in writing of
Hovione’s acceptance of such Purchase Order.  The minimum campaign size
requirement as set forth in Attachment B under “3. Minimum API Lot Sizes for
Pricing,” for the Launch Phase Purchase Orders shall apply.

 

3.2                               Order Fulfillment.  Following payment by Allos
of a non-refundable pre-payment amount equal to [ * ] of the applicable Purchase
Order value, Hovione shall be obligated to deliver the required quantity of API
indicated in such Purchase Order within a [ * ] month period thereafter;
provided that the amount ordered does not exceed [ * ].  If the amount of API
ordered is greater than [ * ], then Hovione shall only be obligated to deliver
an initial [ * ] within [ * ] months and not less than [ * ] thereafter until
the total quantity of the Purchase Order has been fulfilled.  Allos shall be
free to cancel all or part of any outstanding Purchase Order prior to Allos’
payment of the [ * ] pre-payment amount by providing written notice to Hovione
of such cancellation.  Hovione shall be free to Manufacture and deliver the API
from any Facility that has been approved by Allos and validated.  If Allos
requests in writing that Hovione use its best efforts to deliver any ordered
quantities of API earlier than the agreed [ * ] delivery delay

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------


 

period, Hovione will be entitled to receive an additional amount equal to [ * ]
of the invoice value of such quantity for each [ * ] that early delivery occurs
prior to the original [ * ] lead time delivery date.

 

3.3                               Order Cancellation.  Allos may cancel all or
part of any outstanding Purchase Order submitted under Section 3.1 by providing
Hovione written notice; provided, however, that if such cancellation occurs
after Allos has paid the [ * ] pre-payment amount, Hovione shall be entitled to
retain the pre-payment amount. 

 

4.                                      COMMERCIAL PHASE FORECASTS AND PURCHASE
ORDERS

 

4.1                               Planning Forecasts.  On or before July 31 of
each year during the Commercial Supply Phase, Allos shall submit to Hovione
(a) a forecast of Allos’s estimated requirements for API for each of the next [
* ] (each, a “Planning Forecast”) and (b) [ * ] forecast projecting estimated
quantities that will be ordered by Allos during the following [ * ] (each, a
“Manufacturing Forecast”) split over [ * ] calendar quarters.  All estimates set
forth in Planning Forecasts and Manufacturing Forecasts shall not constitute a
contractual commitment by Allos for such quantities; however, such estimates
shall constitute Allos’s anticipated maximum level of demand and utilization of
capacity for API production, subject to Section 4.3(c), and Hovione may use such
estimates for facilities, personnel, production and campaign scheduling and
budget planning purposes.  The Parties agree that each annual Manufacturing
campaign undertaken by Hovione shall be no smaller than that stated in
Attachment B under “3. Minimum API Lot Sizes for Pricing,” and that Hovione may
produce a campaign of any amount that is supported by Allos’ Planning and
Manufacturing Forecasts.  No less than [ * ] prior to the start of the annual
campaign, Hovione shall inform Allos of its proposed format, quantity and
calendar (“Campaign Plan”).  Should Allos require that the campaign be any
different than proposed, it shall notify Hovione in writing no less than [ * ]
prior to its planned conclusion and Hovione will use good faith efforts to
adjust the campaign in accordance with Allos’ request.  If requested by Hovione,
Allos shall promptly issue Purchase Orders in amounts that justify the requested
changes to the Campaign Plan.

 

4.2                               Delivery Forecast.  [ * ] before each [ * ]
during the Commercial Supply Phase, Allos shall provide Hovione with an [ * ]
written rolling Forecast of the estimated total amount of API that Allos
anticipates it will order from Hovione (“Delivery Forecast”).

 

(a)                                  The first [ * ] of each Delivery Forecast
shall be firm commitments as to quantities and month for delivery.  The [ * ] of
a Delivery Forecast shall be non-binding estimates for informational purposes
only.  Allos may revise the estimated portions of Delivery Forecast [ * ] as and
when it deems appropriate.  Pricing shall be based on the first [ * ] of the
Delivery Forecast submitted for the beginning of each [ * ], with corrections
made upon the delivery of the Purchase Order for the [ * ], unless annual
pricing thresholds are exceeded by earlier Purchase Orders.

 

(b)                                  Allos shall provide to Hovione the first
Planning Forecast for the Commercial Supply Phase within [ * ] after the date
Allos first submits a Regulatory Submission to apply for Marketing Approval in
any country. 

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 

(c)                                  No later than [ * ] after receipt of either
a Manufacturing Forecast or Planning Forecast from Allos, Hovione shall inform
Allos in writing if it will be able to furnish the estimated quantities of API
in the manner and schedule set forth in said Forecasts, and if unable to fulfill
the Forecasts the reasons why the Forecasts cannot be fulfilled.

 

4.3                               Purchase Orders.

 

(a)                                  During the Term, Allos shall purchase and
Hovione shall supply at least the percentage of Allos’s annual API requirements
stated in Attachment B under “1. API Purchase/Supply Minimums.”

 

(b)                                  During the Commercial Supply Phase, Allos
shall provide Hovione with Purchase Orders on Allos’s forms for [ * ] at least [
* ] before the start of such [ * ].  Each Purchase Order shall be formally
accepted by Hovione within [ * ] of its transmission, and shall not be rejected
unless Allos has either not observed the [ * ] of each Delivery Forecast
(subject to Section 4.3(c)) or materially breached the Agreement and despite
written notice from Hovione has failed to cure such breach.  Any Purchase Order
not rejected by Hovione within [ * ] shall be deemed accepted.  If there is a
conflict between the terms contained in this Agreement and the terms contained
in any of Allos’s standard form Purchase Orders, any delivery documents or in
Hovione’s acceptance documents, the terms of this Agreement shall govern.

 

(c)                                  Each Purchase Order submitted to Hovione by
Allos shall state the specific quantities of API requested by Allos, which shall
be based on API batch sizes, the expected minimum size of which is provided in
Attachment B under “3. Minimum API Lot Sizes for Pricing,” and shall include the
expected delivery date(s) for such quantity of API ordered.  Subject to
Hovione’s written consent, which shall not be unreasonably withheld, the
aggregate Purchase Orders for a [ * ] shall not be less than [ * ] nor more than
[ * ] of the amount estimated for that [ * ] in the most recent Delivery
Forecast for that quarter; provided, that Hovione shall use its commercially
reasonable efforts to timely supply Purchase Orders in excess of [ * ] of the
applicable Delivery Forecast.  Deliveries against Purchase Orders shall be made
on the dates specified in the Purchase Order.

 

(d)                                  During the Commercial Supply Phase, Allos
shall notify Hovione if Allos desires to cancel or reduce the quantities of API
ordered in a Purchase Order that has been accepted by Hovione.  If such
notification is provided to Hovione less than [ * ] prior to the requested
delivery date for API contained in such Purchase Order, Allos shall be solely
liable to Hovione for:  (i) losses actually incurred (as evidenced by written
documentation) because of the underutilization of the operational portion of the
Facility that would have ordinarily been used in API Manufacturing but could not
be rescheduled for other uses, and (ii) the costs of Raw Materials purchased by
Hovione to Manufacture that Purchase Order (including Waste disposal costs) that
could not be returned for credit or refund by Hovione or that could not be used
by Hovione for other purposes, including subsequent API Manufacturing.  Such
losses for each cancelled kilogram of API shall not exceed the amount set forth
in Attachment B for that quantity of API.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

(e)                                  If, in Allos’ sole discretion, at the time
of placing a Purchase Order, Allos pays to Hovione a non-refundable pre-payment
equal to [ * ] of the value of such Purchase Order, then Hovione will be deemed
to have expressly waived the Commercial Phase minimum campaign size requirement
set forth in Attachment B under “3. Minimum API Lot Sizes for Pricing,” in
connection with such Purchase Order and Allos shall have the right to cancel all
or part of such Purchase Order; provided, however, that in no event shall
Hovione be required to produce any campaign smaller than the minimum Launch
Phase campaign size requirement set forth in Attachment B under “3. Minimum API
Lot Sizes for Pricing,” in connection with any other Purchase Order.  If Allos
cancels the quantities of API ordered in a Purchase Order, Hovione will retain
the pre-payment amount and the payment obligations contained under
Section 4.3(d) above will not apply.  Notwithstanding the foregoing, Hovione
retains the right to cancel the terms of this Section 4.3(e) upon [ * ] prior
written notice to Allos.

 

(f)                                    Hovione, on at least a monthly basis,
shall provide Allos with a written schedule of all then-outstanding accepted
Purchase Orders for API, including the expected delivery date(s).  If the
Parties establish access to Hovione’s computer systems as provided in
Section 2.3(c) above, Allos will also be able to obtain on-line information on
the then-outstanding accepted Purchase Orders for API, including the expected
delivery date(s).  If such computer access is made available to Allos, Hovione
will provide reasonable assistance and training to Allos to ensure that: 
(i) on-line access is adequately established and maintained at Allos’s
facilities; and (ii) the appropriate Allos personnel are able to access such
information.

 

5.                                      FEES, INVOICING & PAYMENT

 

5.1                               Pre-Commercial Projects.  In satisfaction of
Allos’s payment obligations under the Term Sheet for Services and API provided
by Hovione to Allos prior to the Effective Date, Allos shall pay to Hovione a
final amount equal to [ * ].  Such payment shall be made by Allos within fifteen
(15) days of the successful response by the Parties to any and all inquiries
from the FDA regarding the CMC. 

 

5.2                               API Supply.  During the Launch Phase and
Commercial Supply Phase, Hovione shall be paid for the Services and API
Manufacturing in accordance with the price schedule provided in Attachment B
under “2. API Pricing.”  All amounts specified in Attachment B are for supply of
API by Hovione delivered pursuant to Section 6.1(b) below. 

 

5.3                              
Invoicing.                                           Hovione may invoice Allos
for all released API Lots upon shipment as per the delivery dates indicated in
the applicable Purchase Order.  Any API Lots Manufactured but not shipped
because such API Lots are to be maintained as safety stock pursuant to
Section 7.3, shall be invoiced, at Hovione’s option, either on (a) one hundred
and eighty (180) days of the Quality Control Release Date or (b) one hundred and
eighty (180) days after the delivery date(s) set out in the applicable Purchase
Order.

 

5.4                               Payment.  Subject to Section 5.1, payment of
all Purchase Order pre-payments and undisputed invoices shall be delivered by
wire transfer in U.S. dollars to the accounts provided in Attachment B  under
“7. Wire Instructions.”  Payment of undisputed amounts shall be made within
thirty (30) days of the invoice date.  Payment shall be considered received once

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

funds become available to Hovione, or Hovione’s agent, at its bank account in a
USA located bank.  Except for the fault of Allos, payment delivery shall be
deemed to occur no later than 24-hours after the transmission of the Allos
payment.  In the case one invoice is in dispute, its payment shall not affect
settlement of other outstanding and due invoices.  Repeated delay in settlement
of invoices will entitle Hovione to only ship against confirmed letter of credit
terms.

 

5.5                               No Liens.  Hovione shall ensure that all API
Lots are delivered free of any liens.  Hovione has the option to arrange
invoicing by any company of the Hovione group or by its agents if Allos first
provides its written consent to such invoicing arrangement, which consent shall
not be unreasonably withheld.  Any person seeking payment from Allos shall be
subject to all defenses, claims and rights that Allos might have against
Hovione, and Hovione shall be responsible for the actions of such other person. 
Hovione shall have no set-off rights or remedy against Allos in the event that
Hovione’s agent fails to remit payments received from Allos.

 

5.6                               Change In Circumstance.  The costs and fees
provided in this Agreement are based on current experience and do not take into
account items that are unforeseeable (such as unexpected issues in the API
development, materials changes in the regulations, FDA’s views, toxicity of the
API or the process, or legislation (e.g., health, safety or environment).  The
Parties shall negotiate in good faith any changes to the pricing set out in
Attachment B should unforeseen dramatic changes occur that cause a substantial
hardship to either Party.

 

5.7                               Currency & Taxes.  All shipments of API shall
be invoiced in United States dollars and all payments therefore shall be made in
United States dollars.  Hovione shall be responsible for all Portuguese and
Macau taxes (including, but not limited to, VAT, sales, income, export duties,
income, social security and withholding taxes) and workers’ compensation and
unemployment insurance with respect to the Manufacturing of API and performance
of Services in Portugal or in Macau under this Agreement.  Allos shall be
responsible for all taxes applicable in the USA and in the other markets where
the API is exported to (including, but not limited to, VAT, sales, income,
import duties, income, social security and withholding taxes) with respect to
this Agreement.

 

5.8                               Exchange Rate Risk.  To share the exchange
rate risk, Allos and Hovione agree that the API prices set forth in Attachment B
under “2. API Pricing” shall be subject to adjustment as follows:

 

(a)                                  If the Exchange Rate determined at the end
of any calendar quarter and the Benchmark Rate differ by more than [ * ], the
API prices set forth in Attachment B under “2. API Pricing” shall be increased
or decreased, as appropriate, by an amount equal to [ * ] of the percentage
increase or decrease, as appropriate, in the Exchange Rate relative to the
Benchmark Rate, and such API prices, as adjusted, shall apply to all invoices
issued by Hovione pursuant to Section 5.3 during the immediately succeeding
calendar quarter.

 

(b)                                  If the Exchange Rate determined at the end
of any calendar and the Benchmark Rate differ by [ * ] or less, then no
adjustment will be made to the API prices set forth in Attachment B under “2.
API Pricing”, and such API prices, as set forth in Attachment B

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12

--------------------------------------------------------------------------------


 

under “2. API Pricing”, shall apply to all invoices issued by Hovione pursuant
to Section 5.3 during the immediately succeeding calendar quarter.

 

The following table sets forth representative examples of the impact of various
Exchange Rates:

 

Exchange Rate

 

% Change from Benchmark Rate

 

API Price Adjustment

 

$1 =

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

€ [ * ]

 

[ * ]

 

[ * ]

 

 

6.                                      DELIVERY AND ACCEPTANCE

 

6.1                               Delivery Instructions.

 

(a)                                  Release Confirmation Testing.  Hovione
shall be responsible for conducting all testing required as set forth in the
Quality Agreement prior to the release of any API for shipment as provided in
this Section 6.1.  Allos has the right to review all release testing data as
provided in the Quality Agreement and to approve the release of any API for
shipment. 

 

(b)                                  Shipment.  Each API Lot shall be shipped by
Hovione CIF to Allos’s designated Product manufacturer; provided, however, that
(i) API Lots shall be shipped in the mode of transport provided in the delivery
instructions included in each Purchase Order, which will be air for
international and truck for inland shipment, and (ii) Hovione shall be
responsible for all risks and additional normal transport costs that occur prior
to arrival of any shipment at Allos’s designated Product manufacturer.  API
shall be shipped in accordance with the shipping conditions and procedures
established under the Quality Agreement.  Each API Lot shall be accompanied by
certificates of analysis in a form specified in the Quality Agreement.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Acceptance.  Allos, or its Product
manufacturer, shall promptly initiate acceptance testing of API Lots upon
physical receipt of API Lots.  An API Lot shall be deemed accepted upon
successful completion of acceptance testing, subject to revocation upon
subsequent determination of any latent defects (e.g., subsequent testing,
inspections or audits, stability data, or failure investigations).  However, if
the defect would have been detected by reasonable physical inspection and
acceptance testing, and notice of the defect is not received within ninety (90)
days of physical receipt (as indicated by the airway bill), Hovione will be
under no obligation to replace the Lot.  Allos (and the Product manufacturer)
shall be entitled to rely on the accuracy and validity of Hovione certificates
of analysis and compliance provided with each delivered API Lot.  Allos shall
notify Hovione in writing of any deficiencies of a received API Lot within five
(5) business days of Allos’s receipt of final test reports for all testing
performed on such Lot by either Allos or its Product manufacturer.

 

(d)                                  Dispute.  At the request of either Party,
unresolved disputes regarding the conformance of an API Lot with its applicable
Specifications will be referred to a mutually acceptable third party referee
laboratory.  The referee laboratory will conduct testing in accordance with the
methods established for testing as set forth in the agreed Master Batch Record
for the API as reflected in the applicable NDA, CMC or Drug Master File filing,
if any.  The costs of the referee testing will be charged to the Party in
error.  Hovione, if at fault, shall be solely responsible for the prompt
replacement of each non-conforming API Lot, provided that a replacement lot
which meets Allos specification requirements is available for prompt shipment.
In the event conforming API is not then available, Allos may, at it election,
require Hovione to refund the amounts paid or incurred by Allos on account of
such rejected API Lot(s).

 

(e)                                  Delivery Failure.  Following a failure by
Hovione to deliver the amounts of API specified in a Purchase Order, where such
failure results in Allos incurring additional costs to obtain the undelivered
amounts of API from an Equivalent Third Party to cover Allos’ requirements
(“Delivery Failure”), then, in addition to any of Allos’s other rights and
remedies, Hovione shall reimburse Allos in an amount equal to the increased cost
incurred by Allos in purchasing such non-delivered API from other vendors.  The
quantity not delivered, and the amount that Allos would have paid Hovione if it
had been delivered shall be included in determining the annual quantity of API
purchased by Allos for purposes of pricing, requirements purchasing and other
matters set forth in Attachment B.

 

6.2                               Title to In-Process and Finished API.  Title
to all In-Process API shall at all times remain in Hovione, and title to all
finished API shall remain in Hovione until its delivery to Allos’s designated
Product manufacturer pursuant to Section 6.1(b), subject to Section 7.3. 
Hovione shall keep all In-Process API and finished API stored in accordance with
the applicable Specifications, the Quality Agreement and Applicable Laws and
Regulations.  Hovione shall bear the risk of loss, contamination or damage to
the API until it is delivered to Allos pursuant to Section 6.1(b).

 

7.                                      SUPPLY ASSURANCE

 

7.1                               Production Site & Commercial Capacity
Assurance.  All Manufacturing of API (including all testing, filing and
packaging activities) shall occur at the Facility, except as

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14

--------------------------------------------------------------------------------


 

approved by the Parties in writing.  No work shall be subcontracted except with
Allos’s written approval, which shall not be unreasonably withheld; provided,
however, that in the event Allos approves of any subcontracted Services, Hovione
shall be responsible for the work of the subcontractor as if it was performed by
Hovione directly.  Hovione shall maintain the ability to deliver at least thirty
thousand kilograms (30,000 kg) per year during the Commercial Supply Phase, and
shall provide assurances of secure primary and contingent supplies of Raw
Materials.

 

7.2                               Change Control.  Without Allos’s prior written
consent, Hovione shall make no change to:  (a) the Specifications of the API (as
the Specifications are defined in the applicable Regulatory Submission made by
Allos for the Product); (b) any validated analytical methods used to test
critical Raw Materials, In-Process API, and the API; (c) the Manufacturing of
the API; (d) any Regulatory Submission made by Hovione for the API; or
(e) Master Batch Record(s).  In the event a change is requested and approved by
Allos, Hovione will continue to Manufacture the Product in accordance to Allos’s
original Regulatory Submission pending the completion of re-validation and
receipt of approval from the FDA and other Regulatory Authorities.  The
implementation of changes shall be subject to Allos authorization in light of
potential regulatory implications; however, Allos (and Allos licensees or other
users of the API) recognize that change may be necessary to enable Hovione to
remain efficient and cost-effective and thus shall be fully supportive of the
implementation of such changes where justified.  The procedures for revising
Specifications are set forth below.

 

(a)                                  Notice.  A Party proposing a change to the
Specifications shall provide written notice to the other Party.  If the proposed
change is required by a Regulatory Authority, then such notice shall include
complete and full disclosure of the Regulatory Authority request and relevant
correspondence, if any, and the other Party shall have the opportunity to
participate in the dialogue with the Regulatory Authority regarding the proposed
change.  If the change is proposed by Allos or is required by a Regulatory
Authority, then within thirty (30) days of such notice, Hovione shall notify
Allos in writing whether and the extent to which Hovione’s Production Fees will
increase or decrease if the proposed revision is implemented.  Any proposed
increase or decrease in Hovione’s Production Fees shall be supported by
documentation, in a form and content satisfactory to, and subject to
verification by, Allos.  If Allos rejects the proposed price increase, the
Parties agree to negotiate in good faith a mutually acceptable increase or
decrease to such Production Fees.  If Allos adopts the proposed Specifications
revision, the Production Fees for API will be adjusted upon its implementation
or as otherwise agreed.

 

(b)                                  Feasibility Determination.  If Allos, in
consultation with Hovione, determines that Hovione cannot implement the revision
in a cost-effective manner, it may withdraw the proposed Specification
revision.  If the revision is required by a Regulatory Authority, however, then
upon reasonable written notice to Hovione, Allos may terminate this Agreement in
whole or in part or may treat the circumstance as an “inadequate supply” event
and take other actions as provided in Section 7.5.

 

(c)                                  Implementation Plan.  Before implementing
the change, the Project Managers shall develop and agree on a written
implementation plan, which includes the specific procedures to be used in
preparing for and implementing such change to the Specifications.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15

--------------------------------------------------------------------------------


 

These shall include, but are not limited to the following:  (i) required methods
or process development and validation, including stability testing requirements
and validation pass/fail criteria; (ii) Regulatory Submissions; (iii) Lots,
Purchase Orders, or dates for change implementation; (iv) further change
approval steps; and (v) technology transfer, if any.

 

(d)                                  Regulatory Submissions.  Allos will be
responsible for any Regulatory Submission pertaining to the changes to the
Specifications with the FDA and other Regulatory Authorities, except that
Hovione will be responsible for updating its Drug Master Files, if any; provided
that Hovione shall only make such amendment in consultation with Allos.  The
Parties shall advise each other of the FDA’s, or other Regulatory Authorities’,
approval and the effective date of any such changes to such Specifications. 
Hovione’s responsibility shall be limited to the documents it prepares in
connection with Regulatory Submissions.

 

7.3                               Safety Stock.  During the Commercial Supply
Phase, Hovione shall, upon Allos’s request, maintain a [ * ] safety stock
inventory of all critical Raw Materials or, if requested by Allos through the
issue of Purchase Orders, finished API based upon the rolling Forecasts (in both
cases the safety stock shall be turned over as new Raw Materials are received or
new API Lots are released to as to maximize the shelf life of the safety
stock).  Hovione may invoice Allos for unshipped, released and approved API Lots
that Hovione is required to maintain in its inventory for more than [ * ] beyond
the date Hovione’s Quality Assurance group gives its written approval for the
release of the applicable API Lot (the “Quality Control Release Date”).  Allos
shall assume title and risk of loss relating to all API inventoried as set forth
in this Section 7.3 upon its release by Hovione into inventory.  Hovione shall
keep all API safety stock stored in accordance with the applicable
Specifications, the Quality Agreement and Applicable Laws and Regulations. 
Hovione shall provide storage for quantities of critical Raw Materials and
finished API that is designated as safety stock at no cost to Allos for as long
as Hovione has warehousing storage space available for such purpose.  If at any
time during the Term, Hovione no longer has warehouse storage space available to
store critical Raw Materials or API safety stock, Hovione shall so notify Allos,
the Parties shall discuss reasonable alternatives.

 

7.4                               Assured Supply.  During the Term, Hovione
shall assure that Allos has an uninterrupted API supply.  In consideration of
this obligation, Allos grants Hovione a “right of first supply” to supply up to
[ * ] of Allos’s requirements in excess of [ * ].  Hovione may exercise this
right in its entirety or in part, but must do so at a competitive price that is
within [ * ] of the written bids obtained by Allos from Equivalent Third
Parties.  In the event that Hovione does not exercise its right of first supply
option, Hovione is obligated to find an alternative source of API, subject to
the written approval of Allos.  Hovione must also ensure that up-to-date
technology is transferred to such approved alternative supplier(s) as
efficiently as possible, and in accordance with a mutually acceptable technology
transfer procedure, and in compliance with any necessary regulatory
requirements.  In the event that Hovione cannot find an alternative API supplier
that is acceptable to Allos, Hovione, at its expense, shall invest in additional
capacity to meet all Allos requirements and shall remain the primary supplier of
[ * ] of Allos’s API requirements for an additional [ * ] period at prices to be
negotiated in good faith.

 

7.5                               Inadequate Supply.  In the event that Hovione
fails to supply at least [ * ] (by weight) of the API specified in a
Hovione-accepted Purchase Order for any reason, including

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16

--------------------------------------------------------------------------------


 

Force Majeure, or conditions occur in which Hovione cannot give satisfactory
assurances of supply as provided in Section 7.1 above (e.g., insolvency, adverse
FDA actions, loss of supply), Allos shall (among other remedies such as
termination of this Agreement or reduction in its purchase obligation, or both)
have the right to require Hovione to initiate technology transfer for API
Manufacturing to Allos or any manufacturer designated by Allos in accordance
with a technology transfer procedure established by Allos.  Hovione shall fully
assist with such transfer, and no Technology Transfer Fees as provided under
Section 12.6(a), or any royalties or other obligations shall be due in
connection with such transfer or API Manufacturing by this contingent,
secondary, or new supplier, as the case may be. 

 

8.                                      REPRESENTATION & WARRANTIES

 

8.1                               Legal Authority.  Each Party represents and
warrants to the other Party that: (a) it has the legal power, authority and
right to enter into this Agreement and to perform all of its respective
obligations; (b) it is in good standing under the law of the jurisdiction it is
incorporated in or in which it is engaged in business activities; (c) it has no
knowledge of any legal or other restriction, limitation, adverse financial or
other conditions affecting its ability to fully perform under this Agreement;
(d) that it shall not commit any act or fail to take any action that, in any
significant way, would be in conflict with its material obligations under this
Agreement; and (e) that it shall comply in all material respects with Applicable
Laws and Regulations, and in particular those related to API Manufacturing, and
with all requirements under this Agreement.

 

8.2                               Non-Infringement.  Each Party represents and
warrants to the other Party that to its knowledge the Manufacture of the API and
performance of the Services, shall not infringe upon or result from the
misappropriation of any pending or issued patent, trade secret, or other
Intellectual Property Right, or from the breach of any obligation to any third
party.

 

8.3                               Ability & Capacity.  Hovione represents and
warrants that:  (a) it has all permits, approvals, personnel, professional
experience, equipment, facilities, funds, and capacity to fully perform it
obligations under this Agreement; and (b) that it will not use in any manner,
employ, engage or utilize the services of any person who has been or is
threatened with debarment under the Generic Drug Enforcement Act or subject to
any other comparable administrative, institutional or other sanction for
misconduct.

 

8.4                               API Warranty.  Hovione represents and warrants
that API, when delivered to Allos hereunder, (i) will be manufactured, tested,
and packaged in accordance with Applicable Laws and Regulations; (ii) will meet
the Specifications; and (iii) will not be adulterated or misbranded within the
meaning of the FD&C Act or any similar laws or regulations of applicable
Regulatory Authorities.  Hovione’s sole obligation and Allos’ exclusive remedy
for breach of the foregoing warranty will be limited to prompt replacement of
the API at no additional cost to Allos, subject to Hovione’s recall obligations
under Section 10.2 and indemnification obligation under Section 13.1.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17

--------------------------------------------------------------------------------


 

9.                                      PROCESS QUALITY & REGULATORY MANAGEMENT

 

9.1                               Compliance with Specifications and Other
Requirements.  Hovione shall Manufacture all API Lots, and carry out all other
Services, in compliance with the applicable Specifications, Applicable Laws and
Regulations, and the other requirements under this Agreement, in each case as in
effect with respect to that API Lot or Service.  For clarity, the parties agree
that the API is an injectable grade Active Pharmaceutical Ingredient that shall
be manufactured in accordance with 21 CFR Part 211.  In February 2003, Allos
audited the Facility located in Loures, Portugal, and as of that date found such
Facility to be adequate to comply with, and to evidence compliance with, such
requirements.

 

9.2                               Quality Agreement.  Within ninety (90) days
following the Effective Date, the Parties shall mutually agreed upon an initial
Quality Agreement, which may be amended by mutual agreement from time to time by
the Parties.  To the extent that the terms or conditions of the Quality
Agreement, or any procedure, specification or requirement referenced by it,
conflicts or is materially inconsistent with the terms of this Agreement
(excluding the Quality Agreement), the terms of this Agreement shall prevail.

 

9.3                               Raw Materials and Other Components.  Hovione
shall purchase, for its own account, all Raw Materials and other components and
equipment required for API Manufacturing (“Production Materials”).  Hovione
shall procure all Production Materials, including acceptance testing of each lot
or batch of the Production Materials in accordance with the Specifications,
Applicable Laws and Regulations, and the Quality Agreement.

 

9.4                               Regulatory Submissions.  All Regulatory
Submissions related to the API shall be made, owned, and controlled by Allos in
its sole discretion.  Hovione, in consultation with Allos, shall prepare at its
expense the description of the API Manufacturing operations and related
information (e.g., methods validation package, stability, representative data
and batch records) as required for inclusion in the Allos Regulatory Submissions
to the FDA and other Regulatory Authorities, which will contain all of the
Manufacturing information.  Hovione will assist Allos in the preparation of
annual updates and other required or requested Regulatory Submissions, and in
promptly responding to any questions from Regulatory Authorities.  Hovione shall
provide qualified technical representatives to attend meetings and/or
teleconferences with the FDA and other Regulatory Authorities as needed. 

 

9.5                               Hovione Pre-Review of Regulatory Submission. 
Hovione accepts responsibility for the accuracy, integrity and completeness of
all documentation prepared by Hovione that is filed with Regulatory Authorities
(“Hovione Regulatory Documents”).  Allos will provide Hovione with a certified
true copy of the portions of each Allos Regulatory Submission that contains or
directly addresses the information in Hovione Regulatory Documents (other than
incidental abstracts or cross-references, or copies of previously submitted
information) (“Hovione References”).  The certified copy will be provided to
Hovione for its review at least [ * ] before the filing by Allos of the relevant
Regulatory Submission; provided, that if  [ * ] pre-review by Hovione of the
Hovione References is not reasonably feasible, then the Allos shall provide the
Hovione References as soon as possible, Hovione shall immediately review and
provide Allos with any objections and/or comments to the Hovione References no

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18

--------------------------------------------------------------------------------


 

later than [ * ] of its receipt and the Allos Project Manager and Hovione’s
Regulatory Affairs Unit shall discuss and resolve any differences prior to
submitting the Regulatory Submission.

 

9.6                               OOS and Other Events and Rework.  Hovione
shall immediately inform Allos in writing of all OOS and out-of-trend events
(provided such trend constitutes a deviation), failure investigations, process
deviations, batch failures and similar matters (including any unexpected adverse
final or interim results or data from validation, stability or other studies)
and provide Allos with the applicable investigation report and corrective action
plans prior to release of the in-process or finished Lots that are subject to
the OOS event.  All OOS and other investigations, and all corrective actions,
shall be performed in accordance with a written procedure acceptable to the
Parties.  Except as specifically provided in the NDA or other Marketing Approval
and in the manner specifically described in the approved Master Batch Record,
Hovione shall not carry out any reworking, in-process or batch blending
(including recrystallization or recycling of mother liquors or solvents) without
prior written authorization from Allos.

 

9.7                               Pre-Approval Inspections and Other
Inspections.  Hovione shall use its best efforts to successfully pass the FDA
pre-approval inspection and all other regulatory inspections by the Regulatory
Authorities, and Allos audits, without material objection.  Should Hovione fail
FDA or EU pre-approval inspection or review of Regulatory Submissions results in
materially adverse actions (e.g., delay of Marketing Approval or requirement for
corrective actions), in any event due to Hovione’s negligence, inadequate
planning or implementation or failure to comply with Applicable Laws and
Regulation or other requirements under this Agreement, it shall refund [ * ] of
amount paid for validation batches and amounts charged to Allos in preparing the
Regulatory Submissions related to API Manufacturing and other Services of
Hovione.  Except as specifically provided otherwise in this Agreement, Hovione
shall bear the expense of establishing and maintaining its compliance with
Applicable Laws and Regulations and other requirements in their Agreement,
including implementation of any corrective or other actions needed to bring
about such compliance.

 

9.8                               Records.  Hovione shall prepare and maintain
all Records relating to this Agreement.  Records shall be prepared and
maintained in compliance with Applicable Laws and Regulations and other
requirements under this Agreement.  All Records shall be complete, accurate,
legible, valid, verifiable and contemporaneous with the events or activities
described.  All Records shall be available for Allos’s inspection upon advance
notice during business hours, and Allos shall have the right to make copies
thereof, during the Term and for up to four (4) years following the later of:
(a) the expiration date of the last batch of API or Product; or (b) the
expiration or termination of this Agreement.  Notwithstanding the foregoing,
Allos and its representative may at any time have access to the Records during
business hours, and the right to make copies thereof, in connection with
investigation of any complaint or injury related to the API or the Product or
any dispute between the Parties.  Hovione shall not destroy, alter (except for
corrections as and in the manner permitted by Applicable Laws and Regulations),
remove or dispose of any Records without Allos’s prior written consent and in
which case Allos may take possession and custody of such Records.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19

--------------------------------------------------------------------------------


 

9.9                               Retention Samples, Analytical Verification &
Qualification.  Hovione shall collect and retain samples as required by the
Specifications and Applicable Laws and Regulations.  In addition, as directed by
Allos, Hovione also shall retain sufficient quantities of samples of API
(including production samples taken during the Manufacturing process) to twice
replicate the quality control and release testing applicable to the sample. 
These additional samples shall be maintained by Hovione for the longer of two
(2) years from expiration date or four (4) years after the Manufacture of each
API Lot and, upon request, furnished to Allos CIF its designated testing
facility.  There shall be no charge for preparing these additional samples,
other than any costs incurred with special packing requirements or courier
services.

 

9.10                        Notice of Adverse Discovery.  During the Term and
for a period of four (4) years following the Manufacture of a API Lot, Hovione
shall notify Allos immediately in writing in the event Hovione discovers or has
reason to believe that there may be defects or deviations of any kind whatsoever
in such API Lot, including any non-conformance with Specifications or any
requirements applicable to its Manufacture.

 

9.11                        Inspections of Hovione’s Facility.

 

(a)                                  Observation & Audits.  Upon reasonable
notice, Hovione shall permit Allos’s authorized representatives (who shall be
either full-time employees or appointed experts) to enter its Facility and other
premises during any or all parts of Manufacturing activities.  During the
audits, the Allos representatives may observe and audit all Manufacturing,
including all equipment, facilities, operations, procedures, materials and
Records relating to the activities performed under this Agreement.  Allos
representatives also may audit Hovione’s laboratory where quality control
testing of Raw Materials and API is conducted.  During the Commercial Supply
Phase, at no cost to Allos, Allos may conduct [ * ] of each manufacturing
location per year during the performance of Manufacturing operations upon [ * ]
prior notice, and additional audits (with no fewer than [ * ] notice) upon the
occurrences of any product problems, or changes in Manufacturing.  Allos will
provide a clear identification of the individuals it wishes to have present at
Hovione facilities.  For good cause, Hovione may reasonably refuse entry to
individuals, other than the Allos Directors of Manufacturing, Operations or
Quality Assurance, and to limit Allos to two (2) representatives present at any
single part of the Manufacturing where more persons might reasonably disrupt
such Manufacturing.  Allos shall be responsible for any expenses it incurs in
connection with the audits it is permitted to conduct pursuant to this
Section 9.11(a).  Upon Allos’s reasonable request and upon reasonable notice,
Hovione shall permit Allos licensees or partners to conduct a quality assurance
audit of the Facility for due diligence purposes.  In connection with any such
audit conducted by an Allos licensee or partner, Hovione shall be entitled to
charge the fees set forth in Attachment B under 9. Fees for Due Diligence
Audits.

 

(b)                                  Regulatory Inspections.  Hovione, at its
own expense, shall allow representatives of the FDA and other Regulatory
Authorities to inspect its Facility.  Hovione shall notify Allos immediately of
an inspection by the FDA or other Regulatory Authorities that may pertain to API
Manufacturing or other Services, and Allos may have its representatives present
at such inspections.  If representatives of Allos are not present at an
inspection or audit, Hovione shall notify Allos in writing of the results of
such inspection, immediately after such

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20

--------------------------------------------------------------------------------


 

inspection or audit has occurred (but in no event later than two (2) days after
such inspection or audit has occurred).  Hovione shall provide Allos with copies
of any documents or other communications provided to or received from the
Regulatory Authorities in connection with the inspection or resulting actions,
including FDA Form 483 reports, EIRs, Warning Letters, or equivalents.  In
addition, Hovione shall furnish Allos promptly any Warning Letter or FDA-483
from the FDA (or similar documents from other Regulatory Authorities) that
pertains to products and activities unrelated to this Agreement; however,
Hovione may redact the customer identity and other confidential information
disclosed in such correspondence.

 

(c)                                  Other Conditions of Audits & Inspections. 
There shall be no charge for any inspections or audits as described in
Section 9.11(a) above, and Hovione shall cooperate with both, including
providing of reasonable space for review and copying of Records and assistance
of key personnel.  Allos representatives, when on Hovione’s premises, shall at
all times comply with Hovione’s internal policies.  It is agreed that the audits
and observation by Allos representatives or access to the computer system as set
forth in Section 2.3(c) shall not in any way serve as a limitation on any of
Hovione’s obligations or liabilities under this Agreement; although Allos has a
duty of care to annually audit the Facility and will provide Hovione with the
results of any quality audit performed by Allos.  All other audits, inspections
or technical visits by Allos, which are not necessary for the normal course of
Hovione’s production of the API shall be charged at Hovione’s standard unit
rates in Attachment B under 9. Fees for Due Diligence Audits.

 

9.12                        Hovione’s Right to Audit.  Upon thirty (30) days
written notice, Hovione shall have the right to audit, or to have audited by a
mutually acceptable and reputable auditor, the good manufacturing practices and
materials management related documentation of Allos in order to verify the
quantities of API purchased from third party suppliers.  Any such audit will be
performed during Allos’ normal business hours.  The auditor shall be instructed
to provide to Hovione a report on the findings during the audited period, but
shall not disclose to Hovione any Confidential Information of Allos not
necessary therefore.  The costs of the audit will be paid by Hovione and may be
conducted no more than once in any period of twelve (12) consecutive months.

 

10.                               RECALLS & RECALL COSTS

 

10.1                        Recall Procedures.  If the API or Product are
recalled (including product in inventory that must be destroyed or reprocessed),
for any reason whether voluntarily or governmentally imposed, Allos shall be
responsible for effecting such recall.  Any voluntary decision to recall the
Product shall be made by Allos in its sole discretion, but in consultation with
Hovione.  Notwithstanding the foregoing, Hovione shall cooperate with Allos in
carrying out any recall, including identifying the locations to which API was
shipped, providing access to applicable Records and retention samples,
conducting testing, and the like and, if applicable, in identifying and
correcting any deficiency in API Manufacturing.  All recalls shall be carried
out in the procedure set forth in the Quality Agreement, or as later agreed by
the Parties.  Hovione will provide assistance in responding to API and Product
complaints and similar events, including Records review and retained sample
testing.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21

--------------------------------------------------------------------------------


 

10.2                        Responsibility for Recall Costs.  In the event that
it is ruled by arbitration or in a court of Law, or as otherwise agreed by the
Parties, that a recall resulted from, arose out of, or is connected with any
inaccuracy in, breach of, or non-fulfillment of, any representation, warranty,
covenant or other obligation of Hovione, or any negligent, reckless or willful
misconduct or omissions of Hovione, its directors, officers, employees, vendors
or agents, Hovione shall reimburse Allos for:  (a) any costs expended by Allos
to effect the recall, including, but not limited to, all notification letters,
all direct shipping expenses, and the costs of disposal and/or destruction of
the recalled items; (b) any Production Fees for API involved in such recall and
for any other API that cannot be shipped due to the recall; (c) shipping fees
paid for the Product and/or API involved in such recall.  Hovione’s obligation
to reimburse Allos shall be subject to the arbitration and other dispute
procedures set forth in Article 15.  Hovione’s total aggregate liability for
recalls costs associated with a recall shall not exceed a value equal to [ * ].

 

10.3                        Traceability.  If during any calendar year Allos
incorporates into Product API obtained from another third party manufacturer,
then Allos shall provide Hovione, within thirty (30) days of the end of such
calendar year, with written documents tracing Hovione batch numbers to the
Product batch numbers that have been released to the market.

 

11.                               TERM AND TERMINATION

 

11.1                        Term.  Unless sooner terminated as provided for
herein, this Agreement shall remain in full force and effect for an initial Term
commencing on the Effective Date and ending upon the seventh (7th) anniversary
of the date Allos obtains a Marketing Approval from the FDA for a Product.  This
Agreement shall be automatically extended for successive two (2) year terms
unless a Party provides written notice of non-extension at least twenty-four
(24) months before the date when the new extension period is to begin.

 

11.2                        Termination. 

 

(a)                                  Mutual Consent.  The Parties may at any
time terminate this Agreement, in part or in its entirety, by mutual written
agreement.

 

(b)                                  Material Breaches.

 

(i)                                    Either Party shall have the right to
terminate this Agreement on ninety (90) days written notice in the event the
other commits a material breach of its obligations hereunder and fails to remedy
it within ninety (90) days after notice of such breach.  After the end of the
applicable cure period, if the breach has not been cured, the Party having the
right to termination may terminate in whole or in part immediately upon
notifying the breaching Party in writing.  Any termination of this Agreement
shall not release the breaching Party from its obligations or otherwise affect
or limit the Parties’ rights and remedies.

 

(ii)                                This Agreement may be terminated immediately
on account of a material breach upon written notice if such breach cannot be
reasonably remedied within a ninety (90) day period following notice, or if
continuing would subject the non-breaching Party to a substantial risk of
material Loss, civil or criminal liability (including the imposition of a
Warning

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22

--------------------------------------------------------------------------------


 

Letter, Import Detention or other official sanction by a Regulatory Authority on
the manufacture or import of the API or operations of a Party).

 

(c)                                  Insolvency.  Each Party shall have the
right to terminate this Agreement effective upon written notice to the other
Party in the event that: (i) the other Party becomes insolvent; (ii) a receiver
is appointed for the other Party; or (iii) bankruptcy proceedings are instituted
by or against the other Party or on the other Party’s behalf.

 

(d)                                  Product Failure.  This Agreement may be
terminated immediately by Allos on written notice if no Product will be marketed
or further developed, or if in Allos’s opinion the supply or use of the API
might result in liability for infringement of patents or other Intellectual
Property Right.  If terminated by Allos for such causes, then unless agreed
otherwise, all Purchase Orders accepted by Hovione by the date the termination
notice is provided and not subject to cancellation shall be fulfilled; provided
that Allos may “buy-out” the purchase of those Lots by paying Hovione an amount
determined by the manner provided under Section 11.3(a)(i) below, plus the
amount of gross profit Hovione would have realized on the those Lots of API if
they had been purchased by Allos.

 

(e)                                  Failure to Meet Minimum.  Hovione may
terminate this Agreement on three (3) months written notice if Allos does not
buy at least the applicable amount of API set forth in Attachment B under “4. 
Annual API Purchase Base” in the applicable year, unless such failure is due to
Hovione’s fault.  Notwithstanding the foregoing, Allos shall have the right to
obtain three extensions to the dates set forth in Attachment B; provided that
Allos shall pay Hovione the amount set forth in Attachment B under “5. 
Extension Fees” for each extension on or before December 31st of the year in
which the minimum purchase obligation was not met.  Each extension moves the
Annual API Purchase Base by one year.  In each case termination shall not occur
if Allos has cured such fault within three (3) months of Hovione’s notice.

 

11.3                        Effect of Termination.

 

(a)                                  Purchase of Inventories.  In the event of
the Agreement’s termination, Hovione shall ship in the manner provided for under
the Quality Agreement, all inventory of API purchased by Allos and held by
Hovione as safety stock pursuant to Section 7.3.  Allos may at its election
purchase all remaining API in Hovione’s inventory that it would not otherwise be
obligated to purchase under this Agreement at the lowest price indicated in
Attachment B.  In addition, at Allos’s election, it may either: (i) purchase, at
Hovione’s documented purchase cost, its Raw Materials or In-Process API (valued
on a pro-rata basis to manufacturing cycle-time) reasonably purchased or
produced for API Manufacturing that cannot be returned for credit or used for
producing products for its other customers, plus shipping costs; or (ii) pay for
such Raw Materials or In-Process API to be Manufactured into API in accordance
with the Agreement.  In no event shall Allos be charged for Raw Materials or
In-Process API with an amount that exceeds the value of the corresponding
amounts of API specified by Allos’ relevant Purchase Orders in effect at the
termination date.

 

(b)                                  Return of Materials.  Hovione shall
immediately return to Allos copies of all documentation and information and
materials relating to API Manufacturing (including

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23

--------------------------------------------------------------------------------


 

copies of development reports and Master Batch Records), the Product, and the
Specifications, and Hovione shall make no further use of such documentation,
information and materials unless required by a Regulatory Authority.  Any
original documents provided by Allos to Hovione during the Term shall be
returned to Allos, along with any copies thereof, provided that Hovione may keep
one archival copy if required by a Regulatory Authority.  Documents and
materials shall be packaged and shipped in the manner reasonably requested by
Allos as needed to preserve their integrity and acceptability to Regulatory
Authorities. 

 

(c)                                  Survival.  Termination of this Agreement
shall not operate to release any Party from any obligation or liability incurred
under the terms of this Agreement before or upon termination hereof, nor shall
it relieve the Parties of their obligations with respect to API supplied by
Hovione hereunder.  In addition Sections 9.8, 9.9, 9.10, 10.2 (with respect to
claims relating to activities occurring during the Term) and 11.3 and
Articles 1, 12 (excluding Section 12.6), 13 (with respect to claims relating to
activities occurring during the Term), 14 and 16 shall survive the expiration or
termination of this Agreement on account of any cause.

 

12.                               CONFIDENTIALITY & INTELLECTUAL PROPERTY

 

12.1                        Non-Disclosure Agreement.  The Parties each agree
that the obligations of confidentiality, non-use and non-disclosure set forth in
the Mutual Non-disclosure Agreement executed by them concurrently with this
Agreement (the “Nondisclosure Agreement”) are incorporated into this Agreement
for purposes of determining the Parties rights and obligations with respect to
Confidential Information disclosed by each Party under this Agreement.

 

12.2                        Disclosure of Agreement.  Neither Allos nor Hovione
shall release any information to any other person regarding the terms of this
Agreement without the prior written consent of the other, which consent shall
not be withheld unreasonably.  The foregoing consent requirement includes, but
is not limited to, press releases, educational and scientific conferences,
promotional materials and discussions with the media.  If a Party determines
that it is required by law to release information regarding this Agreement to
any another person, it shall notify the other Party of this fact before
releasing the information.  The notice to the other Party shall include the text
of the information proposed for release.  The other Party shall have the right
to confer with the notifying Party regarding the necessity for the disclosure
and the text of the information proposed for release.  Hovione acknowledges that
as a public company Allos is required to disclose its material business
relationships and principal terms, subject to certain rights to redact
Confidential Information.  Allos shall confer with Hovione before making such
disclosures; however, Allos shall have sole discretion in the contents of the
disclosure.  Hovione and Allos shall each have the right to disclose the terms
of this Agreement to persons engaged or proposing engagement in fiduciary
relationships, such as banks extending credit with the Party and bona fide
investors and legal counsel, if such persons are subject to reasonable
confidentiality and non-use obligations. 

 

12.3                        No Implied Licenses.  Only the licenses granted
pursuant to the express terms of this Agreement shall be of any legal force and
effect.  No license or any other proprietary rights shall be created by
implication or estoppel, in the patents, know-how, trade-secrets, copyrights,

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24

--------------------------------------------------------------------------------


 

trade and other marks, or other Intellectual Property Rights, owned or licensed
to the respective Parties

 

12.4                        Ownership of Improvement to the API or API
Manufacturing Process.  Hovione shall disclose to Allos promptly and in writing
all API Improvements, and hereby assigns all API Improvements to Allos and shall
execute and provide, and to cause its employees, officers and agents to execute
and provide all documents, affidavits, evidence and testimony, and take such
other actions as are reasonably requested by Allos to perfect its ownership of
the API Improvements and to seek, defend and enforce patents and other
Intellectual Property Rights related to the API Improvements.  Allos shall have
sole discretion over the management of Intellectual Property Rights issues, but
shall reimburse Hovione for the reasonable costs incurred by its employees for
their assistance in connection with Allos’s efforts to seek, defend and enforce
patents and other Intellectual Property Rights related to the API Improvements. 
Allos makes no claim to any of Hovione’s proprietary technology existing before
the Effective Date.

 

12.5                        Hovione License.  Allos shall grant Hovione a
non-exclusive, non-transferable license under Allos’s Intellectual Property
Rights to use (but not sublicense or disclose to or authorize others to use on
Hovione’s behalf) generically applicable process improvements and analytical
methods within the API Improvements (“Generic Methods”).  Such license shall
fully exclude any right to use, and Hovione hereby covenants that it shall not
use, the Generic Methods to manufacture or test the API or any API Related
Compound for any third party until the end of later of the following three
periods (“Exclusivity Period”):

 

(a)                                  The expiration of all United States and
European patents covering the API Related Compounds or Products containing any
API Related Compounds (including any term extensions and non-patent market
exclusivity periods);

 

(b)                                  [ * ] from the approval by the FDA of the
NDA for the Product; and

 

(c)                                  [ * ] following the last full calendar year
during which Hovione supplied Allos with at least [ * ] of any of its API
requirements.

 

IN ORDER TO PROTECT THE CONFIDENTIALITY AND OTHER INTELLECTUAL PROPERTY RIGHTS
OF ALLOS, EXCEPT AS DIRECTED BY ALLOS, NEITHER HOVIONE NOR ANY OF ITS AFFILIATES
SHALL MANUFACTURE THE API OR ANY API RELATED COMPOUND DURING THE TERM AND THE
EXCLUSIVITY PERIOD.

 

12.6                        Hovione Compensation.  In order to provide Hovione
with an incentive to explore API Improvements; and in order to assure that
Hovione acts in the best interests of Allos and its other manufacturers, Hovione
shall be entitled to the good consideration set forth below for as long as it is
not in breach of the Agreement:

 

(a)                                  Technology Transfer Fee.  For every new API
manufacturer that practices any API Improvement, Allos shall pay Hovione a
Technology Transfer Fee for the successful, complete and prompt transfer of the
API Manufacturing process and API Improvements to that API manufacturer, in the
amount set forth in Attachment B under “6. Technology Transfer Fee–

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25

--------------------------------------------------------------------------------


 

Transfer Fee,” fifty percent (50%) of which shall be paid when Allos directs
Hovione to initiate technology transfer, and the balance upon completion of
technology transfer as demonstrated by successful manufacture of three (3) API
“Process Validation Batches” meeting all Specifications.

 

(b)                                  Production Fee.  For every new API
manufacturer that practices any API Improvement, Allos shall pay Hovione a
Technology Transfer Fee for its successful, complete and prompt transfer of the
API Manufacturing process and API Improvements, in the amount set forth in
Attachment B under “6. Technology Transfer Fee–Production Fee” on [ * ]
manufactured by each such new API manufacturer.

 

(c)                                  Divided Manufacturing.  For purposes of
this Section 12.6, “Manufacturing” by a new API producer shall only include the
API synthesis and purification and not the performance of incidental services
such as testing and processing, and in the case that synthesis and or
purification are divided between manufacturers, then multiple Technology
Transfer Fees shall not be due, but they shall be treated as a single new
manufacturer.

 

12.7                        Trade Names and Trademarks.  Allos hereby
acknowledges that except as otherwise set forth in this Agreement, it does not
have, and shall not acquire by virtue of this Agreement, any rights to or under
any goodwill, trademark or trade name of Hovione, nor in any of Hovione’s
trademark or trade names appearing on the label or packaging materials of API. 
Hovione hereby acknowledges that it does not have, and shall not acquire by
virtue of this Agreement, any rights to or under any goodwill, trademark or
trade name of Allos, nor in any of Allos’s trademarks or trade names appearing
on the label or packaging materials of API or Product.  Neither Party shall use
the trademarks or trade names owned by the other under which API is manufactured
on any other goods or products, except as provided hereunder.  Each Party
further agrees not to contest, deny or dispute the validity of any trademarks or
trade names owned by the other Party appearing on the labels or packaging
materials of API or the title of such other Party, and not to assist others in
doing so, and not to take any action of any kind inconsistent with the holding
of all such rights by such other Party.

 

13.                               INDEMNIFICATION

 

13.1                        Hovione’s Obligation to Indemnify.  Hovione shall
indemnify, defend and hold Allos and its directors, officers, employees and
agents (“Allos Indemnitees”) harmless against any and all Losses incurred by any
of them as a result of any third party claim, demand, suit, action or proceeding
resulting from, arising out of, or connected with:  (a) liability claims arising
directly and exclusively from the manufacture of the API to the extent caused by
Hovione’s breach of any obligation under the Agreement; (b) infringement claims
arising from a breach of any of Hovione’s warranties or a breach of its other
obligations; and (c) the clean-up, remediation and restoration arising out of or
related to Hovione’s storage, handling, transportation, incineration or disposal
of any Waste that may be generated by API Manufacturing.  Hovione’s obligations
set forth in this Section 13.1 shall not include Losses on such claims to the
extent that they are caused by the (y) breach by any Allos Indemnitee of its
obligations under the Agreement, or (z) any negligent or otherwise wrongful act
or omission of any Allos Indemnitee or Affiliate. 

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26

--------------------------------------------------------------------------------


 

13.2                        Allos’s Obligation to Indemnify.  Allos shall
indemnify, defend and hold harmless Hovione and its directors, officers,
employees and agents (“Hovione Indemnitees”) against any and all Losses incurred
by any of them as a result of any third party claim, demand, suit, action or
proceeding resulting from, arising out of, or connected with:  (a) product
liability claims arising from the testing, sale or use of the API or the
Product, including the effects of the intrinsic properties of the API and
(b) infringement claims arising from a breach of any of Allos’s warranties or a
breach of its other obligations.  Allos obligations set forth in this
Section 13.2 shall not include Losses on such claims to the extent that they
arise from the (y) breach by any Hovione Indemnitee of its obligations under the
Agreement, or (z) any negligent or otherwise wrongful act or omission by any
Hovione Indemnitee or Affiliate.

 

13.3                        Obligations of the Party Seeking to be Indemnified. 
Each Party’s indemnification obligations shall be conditioned on compliance with
the procedure outlined below by that person and other persons associated with
the same Party.  The Party providing the indemnification is the “Indemnifying
Party,” and the Party or other person seeking or receiving such indemnification
is the “Indemnified Party.”

 

(a)                                  Notice.  Upon receipt or occurrence of any
written claim, demand or other event that the Indemnified Party believes might
give rise to the indemnification obligations, the Indemnified Party shall, as
soon as reasonably practicable after forming such belief, give written notice to
the Indemnifying Party; provided, that the failure to give timely notice to the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
to the Indemnified Party unless the Indemnifying Party demonstrates that the
investigation, defense, settlement or mitigation of such claim is prejudiced by
such failure.

 

(b)                                  Control.  The Indemnifying Party shall have
the right, by prompt notice to the Indemnified Party, to assume, at its cost,
the investigation, defense and settlement of such claim.  If the Indemnifying
Party does not so assume the defense of such claim or, having done so, does not
diligently pursue such defense, the Indemnified Party may, but will not be
obligated to, assume such defense, with counsel of its choice, but at the cost
of the Indemnifying Party.  If the Indemnifying Party assumes such defense, it
shall have absolute control of the conduct of the litigation, including
settlement and investigation, unless the Indemnified Party has relieved the
Indemnifying Party from indemnification liability with respect to the particular
claim; the Indemnified Party may, nevertheless, participate therein through
counsel of its choice and at its cost.

 

(c)                                  Assistance.  The Party not assuming the
defense of any claim shall cooperate and render all reasonable assistance to the
Party assuming the defense, and all out-of-pocket costs of such assistance shall
paid by the Indemnifying Party.  No such claim shall be settled other than by
the Party defending such claim, and then only with the prior written consent of
the other Party, which shall not be unreasonably withheld.

 

13.4                        Limitation on Liability.  Hovione’s total aggregate
liability (whether for breach of contract, negligence, breach of statutory duty
and/or other tort, or otherwise) in connection with or as a result of the work
carried out or materials provided under this Agreement shall not

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27

--------------------------------------------------------------------------------


 

exceed a value equal to [ * ].  Notwithstanding the foregoing, the limitation on
liability shall not apply in respect of Hovione’s indemnification obligation
under Section 13.1.

 

14.                               INSURANCE

 

14.1                        Coverage.  During the Term of the Agreement and for
[ * ] years thereafter, if issued on a claims made basis, Hovione shall maintain
Commercial General Liability insurance providing not less than [ * ] per
occurrence, excluding product liability insurance on a worldwide basis and
contractual liability coverage.  All coverage shall be underwritten by reputable
underwriters.  Promptly after the Effective Date, Hovione shall add Allos as an
additional insured under Hovione’s policy.  Hovione shall provide Allos with a
certificate of insurance upon request.  Hovione shall provide Allos with at
least thirty (30) days prior written notice of any material change, cancellation
or expiration of the above-required insurance.

 

14.2                        Review.  On an annual basis, Hovione shall provide
Allos with a current certificate of coverage demonstrating that the coverage
specified in Section 14.1 is in force and shall immediately notify Allos of any
actual or threatened reduction, termination, non-renewal or materially adverse
change in terms of coverage.  Hovione shall provide Allos with thirty (30) days’
written notice of any cancellation or material change in the coverage specified
in Section 14.1.  Hovione represents and warrants that it has obtained and shall
maintain all coverage, including its preparation of any applications and
endorsements in compliance with its obligations under the terms of coverage of
such polices and shall otherwise comply with all requirements under such
policies.  Failure to maintain the insurance coverage as set forth in this
Article 14 shall be deemed a material breach of the Agreement. 

 

15.                               DISPUTE RESOLUTION

 

15.1                        Internal Mediation of Dispute.  In the event of any
controversy or claim arising out of or relating to any provision of this
Agreement or otherwise between the Parties or their Affiliates, the Parties
shall try to settle the differences amicably through the Project Managers, and
if necessary the Steering Committee.  If the Steering Committee is unable to
resolve the matter, the issue shall be addressed by the Chief Executive Officers
of each Party or their respective designees.  The designees shall be individuals
who possess the authority to settle the dispute but who do not have direct
responsibility for administration of this Agreement.  ANY DISPUTES NOT RESOLVED
BY THE DESIGNEES SHALL BE FINALLY AND EXCLUSIVELY RESOLVED BY CONFIDENTIAL
BINDING ARBITRATION AS PROVIDED IN SECTION 15.2.

 

15.2                        Arbitration.  Whenever a Party shall decide to
institute arbitration proceedings, it shall give written notice to that effect
to the other Party. The Party giving such notice shall refrain from instituting
the arbitration proceedings for a period of sixty (60) days following such
notice.  The arbitration shall be held in New York, New York according to the
rules of the American Arbitration Association (“AAA”).  A single arbitrator
mutually chosen by the Parties shall conduct the arbitration.  If the Parties
cannot agree upon a single arbitrator within fifteen (15) days after the
institution of the arbitration proceeding, then the arbitration shall be
conducted by a panel of three (3) arbitrators appointed in accordance with AAA
rules; provided, however, that each Party shall, within thirty (30) days after
the institution of the arbitration

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28

--------------------------------------------------------------------------------


 

proceedings, appoint one arbitrator with the third arbitrator being chosen by
the other two arbitrators.  If only one Party appoints an arbitrator, then such
arbitrator shall be entitled to act as the sole arbitrator to resolve the
controversy.  All arbitrators eligible to conduct the arbitration must agree to
render their opinion(s) within thirty (30) days of the final arbitration
hearing. The arbitrator(s) shall have the authority to grant injunctive relief
and specific performance and to allocate between the Parties the costs of
arbitration in such equitable manner as he determines; provided, however, that
each Party shall bear its own costs and attorneys’ and witness’ fees.  The
arbitrator(s) shall, upon the request of either Party, issue a written opinion
of the findings of fact and conclusions of law and shall deliver a copy to each
of the Parties.  Decisions of the arbitrator(s) shall be final and binding on
all of the Parties. Judgment on the award so rendered may be entered in any
court having jurisdiction thereof.

 

15.3                        Injunctions.  Notwithstanding anything to the
contrary, a Party also shall have the right to obtain provisional remedies,
including preliminary and temporary injunctive relief or/and specific
performance, from a court having jurisdiction, as well as such equitable
remedies as needed to enforce an arbitration decision.  A Party seeking and/or
obtaining injunctions shall not be required to prove the amount, irreparability,
immediacy or likelihood of damages, nor shall it be required to post any bond
(the posting of which is irrevocably waived).

 

15.4                        Choice of Law & Venue. This Agreement shall be
construed and the rights of the Parties shall be determined in accordance with
the laws of the State of New York, USA, without regard to its conflict of law
provisions; provided, however, that patents and other intellectual property
rights shall be construed and determined in accordance with the laws of the
country under which such rights are granted.  In no event shall the provisions
of this Agreement be governed by the United Nations Convention on Contracts for
the International Sale of Goods.  THE PARTIES ALSO HEREBY AGREE AND FOREVER
WAIVE ANY OBJECTION TO THE PERSONAL JURISDICTION AND VENUE OF THE ARBITRAL AND
JUDICIAL BODIES PROVIDED IN THIS ARTICLE 15, AND TO SERVICE OF PROCESS BY NOTICE
AS PROVIDED BY SECTION 16.5 BELOW.

 

16.                               GENERAL PROVISIONS

 

16.1                        Integration & Severability.  This Agreement,
together with its Attachments, the Quality Agreement and the Nondisclosure
Agreement, is the full and final negotiated contract between the Parties and all
prior and contemporaneous written and oral understandings, contracts, purchase
orders, and agreements (including the Term Sheet) are merged into, and shall be
deemed as if performed under this Agreement.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute a single agreement.  In the event that any
provision of this Agreement is judicially determined to be unenforceable, in
part or in whole, the remaining provisions or portions of this Agreement shall
be valid and binding to the fullest extent possible, and the Parties shall
endeavor to negotiate modified or additional terms, as feasible, in a timely
manner so as to fully effectuate the original intent of the Parties to the
extent possible, and in the event they are unable to reach an agreement then the
arbitrator or court may establish such modified provision.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29

--------------------------------------------------------------------------------


 

16.2                        Waivers & Amendment.  Any failure by a Party to
enforce any right which it may have hereunder in any instance shall not be
deemed to waive any right which it or the other Party may have with respect to
any provision of this Agreement, including the provision which such Party has
failed to enforce.  A waiver of a breach shall not act as a waiver or release of
any other breach, regardless if prior, contemporaneous or subsequent, known or
unknown or of the same or different nature, cause, effect or provision of this
Agreement.  No provision of this Agreement shall be waived, amended,
supplemented or otherwise modified except in a in writing signed by a duly
authorized officer of each Party.

 

16.3                        Legal Relationship.  The Parties acknowledge, agree,
and declare that the relationship hereby established between them is solely that
of provider and recipient of manufacturing services and that each Party hereto
is an independent contractor with respect to the other, and not as a joint
venturer, partner, distributor or any other type of relationship, and shall not
be construed as an authorization of either Party to act as an agent of the
other.  Nothing in this Agreement shall be construed as to create an exclusive
relationship between the Parties hereto.  Each may enter into similar or
dissimilar arrangements with others and engage in activities for its own
account, subject to their compliance with confidentiality and other provisions
of this Agreement. The Parties agree that they have and shall at all times
perform this Agreement in good faith.

 

16.4                        Force Majeure. 

 

(a)                                  Occurrences.  Neither Party shall be
responsible to the other Party for any failure, delay or interruption in the
performance of any of its obligations under this Agreement if such failure,
delay or interruption is caused, directly or indirectly, by accident, casualty,
fire, flood, weather, typhoon, act of God, earthquake, epidemic, riot, terrorist
act, insurrection, war, failure or delay of normal sources of supply of
materials, failure or delay of public utilities or carriers, act, exercise,
assertion or requirement of a governmental authority, or other cause beyond the
reasonable control of the Party affected (“Force Majeure”) if the Party affected
has used its best efforts to avoid such occurrence and such occurrence is not
due to any fault or neglect of such Party.  If either Party believes that the
performance of any of its obligations under this Agreement will be delayed or
interrupted as a result of any of the reasons stated in this Section 16.4(a) and
provided it is able to do so, then it shall promptly notify the other Party of
the delay or interruption and the cause, and also provide the other Party with a
good faith estimate of when performance of its obligations will resume.

 

(b)                                  Production Assurance.  When the Party
affected is able to recommence the performance of obligations delayed or
interrupted as a result of any of the reasons stated in Section 16.4(a), it
shall notify the other Party and, except as otherwise provided in this
Agreement, it shall promptly resume performing its obligations.  Hovione shall
not be entitled to invoke the provisions of this Section 16.4 as an excuse for
default or delay in performance based upon its need to do work for others or on
its own behalf resulting in constraints upon the availability of its
manufacturing and packaging capacity, unless such constraints resulted from an
event of Force Majeure as defined herein.  In such an event, Hovione shall
equitably allocate its resources among its various customers, including Allos. 
Additionally, in the event Hovione cannot provide Allos with API for more than [
* ], Hovione will notify Allos and Allos may, at

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30

--------------------------------------------------------------------------------


 

its option, terminate or suspend this Agreement in whole or in part upon written
notice to Hovione.  Should this Agreement be suspended or terminated pursuant to
this Section 16.4(b), Hovione agrees to give Allos, or a third party designated
by Allos, such technical assistance as Allos or its designee may reasonably
require to enable Allos or its designee to Manufacture API, including, without
limitation, the transfer of know-how, technical data, documentation and the
provision of material support and training at the manufacturing site or sites
designated by Allos.  No Technology Transfer Fees as set forth under
Section 12.6 above shall be due in connection with the technology transfer to
and API manufacture by such third parties, and Allos’s purchase obligations
shall be suspended.

 

16.5                        Notice.  Any notice required or permitted to be
given under this Agreement shall be in writing and shall be given in person,
delivered by recognized overnight delivery service, sent by mail (certified or
registered or air mail for addresses outside of the continental United States),
or by telefax (or other similar means of electronic communication), the receipt
of which is confirmed by confirming telefax, and addressed as indicated in
Attachment A (Notices, Project Managers and Other Key Personnel), or such other
person and/or address as may have been furnished in writing to the notifying
Party of the change to such Attachment.  Except as otherwise provided herein,
any notice shall be deemed delivered upon the earlier of: (a) actual receipt;
(b) three (3) business days after delivery to such recognized overnight delivery
service; (c) five (5) business days after deposit in the mail (ten (10) days for
international mail); or (d) the date of receipt of the confirming telefax.

 

16.6                        Assignment.  This Agreement shall not be assigned by
either Party, except to an Affiliate, without the prior written consent of the
other Party, and any such assignment without such prior written consent shall be
void.  If this Agreement is assigned to an Affiliate of a Party, the assigning
Party shall remain responsible for all of its obligations specified in this
Agreement.  Notwithstanding the preceding, in the event of: (a) a sale or
transfer of all or substantially all of a Party’s assets related to API
Manufacturing or developing and/or marketing Products; or (b) the merger or
consolidation of a Party with another company, this Agreement shall be
assignable to the transferee or successor company of the assigning Party,
without the need of the prior written consent of the other Party.  This
Agreement shall be binding upon all permitted successors in interest, assigns,
trustees and other legal representatives of the Parties.

 

16.7                        Further Assurances Regarding Corporate
Partnerships.  During the Term, Allos shall not enter into any agreement with a
Corporate Partner that would conflict with Allos’ obligations under this
Agreement or result in a material adverse change in Hovione’s economic rights
under this Agreement.  Allos will provide a copy of this Agreement to any
Corporate Partner to whom Allos may supply API manufactured by Hovione pursuant
to this Agreement.  At Hovione’s request, Allos shall obtain from such Corporate
Partner a letter signed by an officer of the Corporate Partner acknowledging
receipt of a copy of this Agreement.  Allos further assures that Hovione’s
interests will be taken into consideration and defended when Allos negotiates
the Corporate Partnership.

 

16.8                        Interpretation.  All references to Articles shall
refer to the Articles contained in this Agreement.  All references to
Attachments shall, except as otherwise explicitly provided, refer to the
Attachments appended to this Agreement, all of which are incorporated herein by

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31

--------------------------------------------------------------------------------


 

reference.  The captions of the Articles of this Agreement are for general
information and reference only and shall not affect the interpretation of this
Agreement.  Where applicable in this Agreement, the singular includes the plural
and vice versa.  English shall be the official language of this Agreement and
all communications between the Parties hereto shall be conducted in that
language.  Both Parties acknowledge that they were represented by competent
legal counsel and advisors, and fully negotiated the contract and each of its
terms, and that ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

«Signatures on Next Page»

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

Hovione Inter Limited

Allos Therapeutics, Inc.

 

 

 

 

 

 

 

By:

/s/Guy Villax

 

By:

/s/Michael E. Hart

 

 

 

 

 

 

 

 

 

Name:

Guy Villax

 

Name:

Michael E. Hart

 

 

 

 

 

 

 

 

 

Title:

Chief Executive

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

June 16, 2005

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

MANUFACTURING AGREEMENT

SIGNATURE PAGE

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Notices, Project Managers and Other Key Personnel

 

To Allos.:

 

To Hovione

 

 

Vice President of Manufacturing
Attn: Douglas Johnson
Allos Therapeutics, Inc.
11080 Circle Point Road, Suite 200
Westminster, CO 80020
(phone) 303-426-6262
(fax) 303-412-9160
(email) djohnson@allos.com

 

Attn: Peter Villax
Hovione Inter Limited
C/O Hovione FarmaCiencia SA
Seta Casas 2674-506 Loures, Portugal
(phone) 011-351-21-982-9361
(fax) 011-351-21-982-9363
(email) pvillax@hovione..com

 

 

 

 

 

And copied to:

 

And copied to:

 

 

 

 

 

Attn: General Counsel
Allos Therapeutics, Inc.
11080 Circle Point Road, Suite 200
Westminster, CO 80020
(phone) 303-426-6262
(fax) 303-412-9160

 

Managing Director
Sofia Lee
11 Aubin House
171 Gloucester Road
Hong Kong
(phone) +852 8911836
(fax) +852 8910943
(email) slee@hovione.com

 

 

 

 

 

Project Managers:

 

 

 

 

 

 

 

For Allos:

 

For Hovione:

 

Vice President of Manufacturing
Attn:  Douglas Johnson
Allos Therapeutics, Inc.
11080 Circle Point Road, Suite 200
Westminster, CO  80020
(phone) 303-426-6262
(fax)  303-412-9160                           
(email)  djohnson@allos.com

 

Industrial Director 
Attention: Eddy Leong
Hovione PharmaScience Limited
Estrada Coronel Mesquita
Ilha da Taipa
Macau
(phone) +853 82 75 44
(fax) +853 82 77 14
(email)  eleong@hovione.com

 

 

 

 

 

For Hovione Inter Limited:

 

For Hovione FarmaCiencia S.A.:

 

Dave Hoffman
President, US Operations
Hovione LLC, as agent
40 Lake Drive
East Windsor, NJ 08520
(phone) 609-918-2420
(fax)  609-918-2615
(e-mail) dhoffman@hovione.com

 

Antonio Gomes
Production Engineer - B15
Sete Casas
2674-506 Loures
(phone) +351 21 9829349
(fax)+351 21 9829244
(email)      agomes@hovione.com

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Attachment A-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Other Key Personnel:

 

 

 

 

For Hovione:

Hovione FarmaCiencia S.A.
Graça Mata
Head of Regulatory Affairs Department
Sete Casas
2674-506 Loures
(phone) +351 21 9829243
(fax)+351 21 9829388
(email)  gmata@hovione.com

 

[g126831kei001.gif]

CONFIDENTIAL

 

Attachment A-2

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

Pricing and Other Terms for Commercial Supply

 

1. API Purchase/Supply Minimums

 

Allos Annual

 

Purchase/Supply

 

 

 

 

Volume Requirements

 

Obligations

 

 

 

 

 

 

 

 

 

 

 

[ * ] Metric Tons

 

[ * ] of Requirements

 

 

 

 

[ * ] Metric Tons

 

[ * ] of Requirements

 

 

 

 

[ * ] Metric Tons

 

[ * ] of Requirements

 

 

 

 

[ * ] Metric Tons

 

[ * ] of Requirements*

 

 

 

 

 

 

 

 

 

(*provided that Hovione exercises its right of first refusal set forth in
Section 7.4 of the Agreement)

 

 

 

 

Note: Requirements/supply obligations are subject to exceptions as provided in
the Agreement

 

 

 

 

 

2. API Pricing

 

Annual Purchase

 

API Price

 

 

 

 

 

[ * ]

 

$

[ * ]

 

 

 

 

 

[ * ]

 

$

[ * ]

 

 

 

 

 

[ * ]

 

$

[ * ]

 

 

 

 

 

 

 

 

 

 

All prices are CIF Allos’s designated Product manufacturer location.

 

 

 

 

 

 

 

Note: Although CIF is used, API shall be shipped in the mode of transport
provided in the delivery instructions, which will be air for international and
truck for inland shipment.

 

 

 

 

 

3. Minimum API Lot Sizes,

 

 

Campaign Size and Frequency for Pricing:

 

[ * ]/Lot

 

 

 

 

 

 

 

 

 

 

Launch Phase: Hovione is not required to run more than [ * ] production campaign
of the API per every [ * ] and to produce less than [ * ] of API per campaign.

 

 

 

 

 

 

 

 

Commercial Phase: Hovione is not required to produce less than [ * ] metric tons
of API per campaign.

 

 

 

 

 

 

 

4. Annual API Purchase Base:

 

2006

 

$

2,000,000

 

 

 

 

 

2007

 

$

3,500,000

 

 

 

 

 

To End of Term

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

5. Extension Fees:

 

First

 

$

100,00

 

 

 

 

 

Second

 

$

150,000

 

 

 

 

 

Third

 

$

200,000

 

 

 

 

 

 

 

 

 

 

 

6. Technology Transfer Fees:

 

Transfer Fee

 

$

[ * ]

 

 

 

 

 

Production Fee

 

$

[ * ]

 

 

 

 

 

 

 

7. Wire Instructions

 

[ * ].

 

 

 

 

[g126831kei001.gif]

CONFIDENTIAL

 

Attachment B-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

8. Facilities

 

Hovione’s campus at Loures, Portugal and/or Taipa, Macau.

 

 

 

 

 

9. Fees for Due Diligence Audits

 

Audits conducted by Allos licensees or partners for due diligence purposes shall
be charged at a rate of [ * ] per day for each member of the licensee or partner
team participating in such audit.

 

 

 

 

 

10. Reimbursement for Sundry Costs

 

During the Term of this Agreement it may become necessary for Hovione to carry
out tasks, technical, scientific or otherwise, that may give rise to the
incurring by Hovione of the use of its resources and for out-of-pocket expenses.
Allos will accept debit notes for pre-approved, documented, reasonable in-house
and out-of-pocket expenses and will reimburse Hovione promptly for these.

 

[g126831kei001.gif]

CONFIDENTIAL

 

Attachment B-2

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------

 